 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GIOVONTE DOUGLAS,                                  No. 2:20-CV-0597-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    UNKNOWN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is petitioner’s motion for a

19   90-day extension of time to file his petition. See ECF No. 1.

20                  In his motion, petitioner states that his one-year filing deadline under the Anti-

21   Terrorism and Effective Death Penalty Act (AEDPA) expires “June 18, 2020. . . .” Id. at 1.

22   Because, by petitioner’s own statement, the deadline to file his federal habeas corpus action has

23   not yet expired, petitioner’s motion for an extension of time is denied as unnecessary. Petitioner

24   shall file a petition on the form employed by this Court within 30 days. The failure to do so may

25   result in dismissal of the action. See Local Rule 110.

26   ///

27   ///

28   ///
                                                        1
 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.     Petitioner’s motion for a 90-day extension of time (ECF No. 1) is denied,

 3   without prejudice to a further request for extension should additional time be necessary at a

 4   future point;

 5                   2.     Petitioner shall file a petition on the form employed by this court within 30

 6   days of the date of this order; and

 7                   3.     The Clerk of the Court is directed to forward to petitioner this Court’s form

 8   for habeas corpus petitions by state prisoners.

 9

10   Dated: March 23, 2020
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
